Citation Nr: 0922435	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  07-31 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date prior to October 23, 2003, 
for the grant of service connection for posttraumatic stress 
disorder (PTSD), to include on the basis of clear and 
unmistakable error (CUE) in May 1996 and May 1999 rating 
decisions.


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from November 1963 to 
November 1966.  He has been adjudicated as incompetent and 
his brother has been appointed as his fiduciary and legal 
custodian for VA purposes; however, as his brother has not 
prosecuted the Veteran's appeal on his behalf, the Veteran 
remains the appellant in this case.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a Decision Review Officer (DRO) 
decision issued in November 2006 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  The Veteran's claims file was subsequently 
transferred to the RO in Little Rock, Arkansas.  

The Board notes that the Veteran was previously represented 
by an attorney in this matter; however, in March 2009, his 
attorney withdrew from representation of the Veteran. 

The Board observes that the Veteran's attorney first alleged 
that the May 1996 and May 1999 rating decisions contained CUE 
in a May 2008 motion; however, as the RO considered such 
aspect of the Veteran's earlier effective date claim in the 
October 2008 supplemental statement of the case, the Board 
may properly consider the allegations of CUE in the prior 
rating decisions.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the Veteran has been prejudiced 
thereby).  

The Board also notes that the Veteran had been scheduled for 
a hearing before a Veterans Law Judge to be held at the RO on 
December 9, 2008; however, prior to his scheduled hearing, 
the Veteran requested that his hearing be cancelled and that 
his claims file be forwarded to the Board.  38 C.F.R. § 
20.704(e).




FINDINGS OF FACT

1.  In a final rating decision issued in May 1996, the RO 
denied service connection for PTSD.

2.  The May 1996 rating decision was reasonably supported by 
the evidence of record at that time and was consistent with 
the laws and regulations then in effect.

3.  In a final rating decision issued in May 1999, the RO 
denied reopening the Veteran's claim of entitlement to 
service connection for PTSD on the basis that new and 
material evidence had not been received. 

4.  The May 1999 rating decision was reasonably supported by 
the evidence of record at that time and was consistent with 
the laws and regulations then in effect.

5.  On October 23, 2003, VA received the Veteran's 
application to reopen his claim of entitlement to service 
connection for PTSD.

6.  In a November 2006 DRO decision service connection was 
granted for PTSD, effective October 23, 2003, the date of 
receipt of the application to reopen the service connection 
claim.


CONCLUSIONS OF LAW

1.  The May 1996 rating decision that denied service 
connection for PTSD is final.  38 U.S.C.A § 7105 (West 1991) 
[(West 2002 & Supp. 2008)]; 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1995) [(2008)].

2.  The May 1996 rating decision that denied service 
connection for PTSD was not clearly and unmistakably 
erroneous.  38 C.F.R. § 3.105 (2008).

3. The May 1999 rating decision that denied reopening the 
Veteran's claim of entitlement to service connection for PTSD 
is final.  38 U.S.C.A § 7105 (West 1991) [(West 2002 & Supp. 
2008)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998) [(2008)].

4.  The May 1999 rating decision that denied reopening the 
Veteran's claim of entitlement to service connection for PTSD 
was not clearly and unmistakably erroneous.  38 C.F.R. § 
3.105 (2008).

5.  The criteria for an effective date earlier than October 
23, 2003, for a grant of service connection for PTSD, have 
not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

In Pelegrini, the Court held that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on the claim for VA benefits.  

Relevant to the CUE aspect of the Veteran's claim, the Court 
has noted that, insofar as CUE claims are not conventional 
appeals, and are fundamentally different from any other kind 
of action in the VA adjudicative process, the duties 
contained in the VCAA are not applicable to CUE claims.  
Specifically, determinations as to the existence of CUE are 
based on the facts of record at the time of the decision 
challenged, such that no further factual development would be 
appropriate.  See Dobbins v. Principi, 15 Vet. App. 323, 327 
(2001) (citing Livesay v. Principi, 15 Vet. App. 165, 178-79 
(2001) (en banc)); see also Pierce v. Principi, 
240 F.3d 1348, 1353 (Fed. Cir. 2001); VAOPGCPREC 12-2001 at 
para. 7 (July 6, 2001) (VA does not have "a duty to 
develop" in a CUE case because "there is nothing further 
that could be developed").

Pertinent to the remaining aspect of the Veteran's earlier 
effective date claim, he was provided with a VCAA letter in 
November 2003 that advised him of the evidence and 
information necessary to substantiate his underlying service 
connection claim as well as his and VA's respective duties in 
obtaining evidence in support of such claim.  Thereafter, in 
a November 2006 DRO decision, service connection for PTSD was 
granted, effective October 23, 2003.  Following the issuance 
of the decision, the Veteran entered a notice of disagreement 
as to the propriety of the assigned effective date.  

The Board observes that a claim for an earlier effective date 
for the grant of service connection is a downstream issue 
from the original award of such benefit.  Grantham v. Brown, 
114 F.3d 1156 (1997).  VA's General Counsel has held that no 
VCAA notice is required for such downstream issues. 
 VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In 
addition, the Board notes that the Court held that "the 
statutory scheme contemplates that once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, § 5103(a) notice has served its purpose, 
and its application is no longer required because the claim 
has already been substantiated."  Dingess v. Nicholson, 19 
Vet. App. 473, 490 (2006); see also Goodwin v. Peake, 22 Vet. 
App. 128 (2008) (the Court held that as to the notice 
requirements for downstream earlier effective date claims 
following the grant of service connection, "that where a 
claim has been substantiated after enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements").  In this case, the Veteran's service connection 
claim was granted and an effective date was assigned in the 
November 2006 DRO decision on appeal.  As such, no additional 
38 U.S.C.A. § 5103(a) notice is required because the purpose 
that the notice is intended to serve has been fulfilled.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  

Relevant to the duty to assist, the Board notes that 
pertinent medical evidence was reviewed by the DRO in 
connection with the adjudication of the Veteran's service 
connection claim.  However, regarding his effective date 
claim, as the Veteran has been assigned the earliest possible 
effective date under VA regulations, namely the date of 
receipt of his application to reopen his claim for service 
connection, and his arguments on appeal are limited to his 
interpretation of governing legal authority, all pertinent 
information and evidence is already contained in the claims 
file.  There is no outstanding information or evidence that 
would help substantiate the Veteran's claim.  VA's General 
Counsel has held that in cases where a claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit, VA is not required to provide notice 
of, or assistance in developing, the information and evidence 
necessary to substantiate such a claim under 38 U.S.C.A. 
§§ 5103(a) and 5103A.  See VAOPGCPREC 5-04 (June 23, 2004).  

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed 
were not harmful to the essential fairness of the 
proceeding.  Therefore, the Veteran will not be prejudiced as 
a result of the Board proceeding to the merits of his claim.

II.  Analysis

The Veteran contends that he is entitled to an effective date 
prior to October 23, 2003, for the grant of service 
connection for PTSD.  Specifically, he alleges that  the May 
1996 rating decision which initially denied service 
connection for such disability contains CUE and, therefore, 
service connection should be awarded as of the date of his 
original claim.  In the alternative, the Veteran claims that 
the May 1999 rating decision that denied reopening his claim 
of entitlement to service connection for PTSD contains CUE 
and, as such, service connection should be awarded as of the 
date he filed his first application to reopen.

On March 14, 1995, VA received the Veteran's original claim 
of entitlement to service connection for PTSD.  Thereafter, 
in a May 1996 rating decision, the RO denied service 
connection for such disability.  At the time of the decision, 
the RO noted that the Veteran's service treatment records, VA 
treatment records, and his DD Form 214 were considered.  The 
Board observes that, while not specifically cited by the RO, 
additional service personnel records were contained in the 
claims file at the time of the May 1996 rating decision.  The 
RO also noted that the Veteran failed to respond to an April 
1995 letter requesting information regarding in-service 
stressors and failed to report for VA examinations scheduled 
in May 1995 and March 1996.

As noted by the RO, the law in effect at that time provided 
that service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1995).  
Additionally, a diagnosis of PTSD must meet all diagnostic 
criteria as stated in the Diagnostic and Statistical Manual 
of Mental Disorders (DSM-III-R) published by the American 
Psychiatric Association.  

Upon a review of the evidence of record, the RO determined 
that there was no confirmed diagnosis of PTSD which would 
permit a finding of service connection.  The RO further found 
that the evidence available for review was also inadequate to 
establish that a stressful experience sufficient to cause 
PTSD actually occurred. 

Specifically, the RO determined that the Veteran's service 
treatment records did not show any diagnosis of or treatment 
for psychiatric problems.  Additionally, it was noted that no 
reply had been received to a request for more detailed 
information which would permit verification of the Veteran's 
claim and his military personnel records did not document 
receipt of medals, badges, or citations which denote 
participation in combat.  The Board also notes that the 
Veteran's service personnel records contained in the claims 
file at the time of the May 1996 rating decision reflect that 
he served in Vietnam for over eleven months and his military 
occupational specialty was medical specialist.  

The RO observed that the Veteran had failed to report for VA 
examinations scheduled in May 1995 and March 1996 and that 
evidence expected from such examination which might have been 
material to the outcome of his case could not be considered.  

Finally, the RO considered the Veteran's VA treatment records 
dated from 1991 to 1995.  Such showed treatment for alcohol 
dependence and depression.  In October 1994, the RO noted 
that the records stated that the Veteran appeared to have 
symptoms related to PTSD, including nightmares, insomnia, and 
depression, although no actual diagnosis of the condition was 
shown.  Diagnoses given in April 1995 were alcohol dependence 
and major depression.

Therefore, based on the preceding evidence, the RO denied 
entitlement to service connection for PTSD.  

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of an RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. 
§ 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 
20.202, and 20.302(a). 

In May 1996, the Veteran was advised of the decision and his 
appellate rights.  No further communication regarding his 
claim of entitlement to service connection for PTSD was 
received until November 1998, when VA received his 
application to reopen such claim.  Therefore, the May 1996 
rating decision is final.  38 U.S.C.A § 7105 (West 1991) 
[(West 2002 & Supp. 2008)]; 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1995) [(2008)].

The Board notes that, after the May 1996 rating decision, 
additional service personnel records were received by the RO 
later that same month.  Such were forwarded by the National 
Personnel Records Center.  38 C.F.R. § 3.156(c), as was in 
effect in May 1996, provides that where a supplemental report 
from the service department, received before or after the 
decision has become final, the former decision will be 
reconsidered by the adjudicating AOJ.  This comprehends 
official service department records which presumably have 
been misplaced and have now been located and forward to VA.  
38 C.F.R. § 3.156(c) (1995).  

Effective October 6, 2006, VA revised its regulations 
regarding the reconsideration of decisions on claims for 
benefits based on newly discovered service records received 
after the initial decision on a claim.  Prior to the 
promulgation of the revised regulation, VA accepted comments 
regarding the proposed changes.  In seeking comments, VA 
announced the proposed rule and indicated that,

[c]urrent [and identical to the 
regulations in effect in 1995] 38 C.F.R. 
§ 3.156(c) and 38 C.F.R. § 3.400(q)(2), 
[which governs the effective date of 
benefits awarded when VA reconsiders a 
claim based on newly discovered service 
department records,] together establish 
an exception to the general effective 
date rule set forth in § 3.400, which 
provides that the effective date of an 
award of benefits will be the date of 
claim or the date entitlement arose, 
whichever is the later.  The exception 
applies when VA receives official service 
department records that were unavailable 
at the time that VA previously decided a 
claim for benefits and those records lead 
VA to award a benefit that was not 
granted in the previous decision.   

See 70 Fed. Reg. 35,388 (June 20, 2005) (emphasis added).  
Therefore, while the additional service personnel records 
received after the initial May 1996 rating decision were 
unavailable prior to that time, such only contained evidence 
that was already of record at the time of the May 1996 rating 
decision and did not ultimately lead VA to award service 
connection for PTSD.  Specifically, the newly received 
service personnel records reflected that the Veteran served 
in Vietnam and his principal duty was that of a medical 
specialist.  Therefore, as such service department records 
contain duplicative information as that already of record at 
the time of the May 1996 rating decision and did not 
ultimately lead VA to award service connection for PTSD, they 
are outside of the scope of 38 C.F.R. § 3.156(c) (1995) and, 
therefore, the former decision did not need to be 
reconsidered by the adjudicating AOJ.    

After the May 1996 rating decision became final, the Veteran 
submitted his application to reopen his claim of entitlement 
to service connection for PTSD in November 1998.  In a May 
1999 rating decision, the RO denied reopening the Veteran's 
claim of entitlement to service connection for PTSD on the 
basis that new and material evidence had not been received. 

In the May 1999 rating decision, the RO noted that service 
connection had previously been denied for PTSD as the Veteran 
failed to provide evidence of stressful events in service.  
Service treatment records were noted to be negative for 
manifestation of a psychiatric disorder during active duty 
service.  The RO noted that a letter had been sent to the 
Veteran in December 1998 requesting new and material evidence 
to reopen his claim for PTSD and, to date, no reply to such 
request had been received by VA.  As such, the only evidence 
contained in the claims file was that of record at the time 
of the May 1996 rating decision and the additionally 
received, albeit duplicative, service personnel records.  

As noted by the RO, the law in effect at that time provided 
that, in order to reopen a claim, new and material evidence 
must be presented.  New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which, by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (1998).  

As such, the RO determined that the evidence submitted in 
connection with the current claim did not constitute new and 
material evidence because it essentially duplicates evidence 
which was previously considered and is merely cumulative or 
redundant.  

In May 1999, the Veteran was advised of the decision and his 
appellate rights.  No further communication regarding his 
claim of entitlement to service connection for PTSD was 
received until October 23, 2003, when VA received his 
application to reopen such claim.  Therefore, the May 1999 
rating decision is final.  38 U.S.C.A § 7105 (West 1991) 
[(West 2002 & Supp. 2008)]; 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1998) [(2008)].   

Previous determinations which are final and binding will be 
accepted as correct in the absence of CUE.  38 C.F.R. 
§ 3.105(a).  

The Court has propounded a three-pronged test to determine 
whether CUE was present in a prior determination: (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).

In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court 
refined and elaborated on the test set forth in Russell.  In 
Fugo, the Court stated, 

CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. . . 
  
If a claimant-appellant wishes to 
reasonably raise CUE there must be some 
degree of specificity as to what the 
alleged error is and, unless it is the 
kind of error . . . that, if true, would 
be CUE on its face, persuasive reasons 
must be given as to why the result would 
have been manifestly different but for 
the alleged error.  It must be remembered 
that there is a presumption of validity 
to otherwise final decisions, and that 
where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly 
a collateral attack, the presumption is 
even stronger.

Id.  See also Grover v. West, 12 Vet. App. 109, 111-112 
(1999); Daniels v. Gober, 10 Vet. App. 474, 478 (1997); 
Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994); Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994).  See also Bustos v. West, 
179 F.3d 1378 (Fed. Cir. 1999) (expressly adopting the 
"manifestly changed the outcome" language in Russell).

Additionally, the mere misinterpretation of facts does not 
constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991).  The Court has also held that the failure to 
fulfill the duty to assist does not constitute CUE.  See 
Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).

In the Veteran's attorney's May 2008 motion for revision or 
reversal based on CUE, it is alleged that, at the time of the 
May 1996 and May 1999 rating decisions, the evidence of 
record warranted service connection for the Veteran's claimed 
PTSD.  Specifically, it is contended that there was 
substantial evidence that the Veteran's PTSD was present at 
the time of the denials in 1996 and 1999.  In support of such 
contentions, the Veteran's attorney submitted a copy of a 
February 2004 VA examination in which the examiner noted the 
Veteran had mental symptoms dating back to the 1980's; an 
undated lay statement from R.D., a friend of the Veteran's, 
who reported the Veteran's psychiatric symptoms from 1980 to 
2007; and a copy of the November 2006 DRO decision in which 
it was noted that the Veteran was assessed with probable PTSD 
in March 1997.  As such, the Veteran's attorney alleges CUE 
in the May 1996 rating decision that denied service 
connection for PTSD and in the May 1999 rating decision that 
denied the reopening of his claim. 

Initially, the Board reiterates that a determination that 
there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
See Russell, supra.  The documents submitted in connection 
with the Veteran's attorney's May 2008 motion were not of 
record at the time of the May 1996 and May 1999 rating 
decisions and, as such, could not have possibly been 
considered by the RO.  With respect to the reference to the 
March 1997 record that noted probable PTSD, while such was in 
existence at the time of the May 1999 rating decision, it was 
not of record.  Moreover, such does not provide a definitive 
diagnosis of PTSD.  There is also no indication that the 
correct facts, as they were known at the time, were not 
before the adjudicator.  Id.  In this regard, the Board notes 
that the Veteran's attorney has alleged that the Veteran's 
PTSD was present at the time of both rating decisions, but 
has not contended that the evidence of record at the time of 
such decisions demonstrated a clear diagnosis of PTSD, as 
required by the VA regulations extant at the time.  
Therefore, the documents submitted in May 2008 are irrelevant 
to the instant inquiry as to whether the May 1996 and May 
1999 rating decisions contain CUE.

Moreover, as will be discussed below, the Board finds that 
the May 1996 and May 1999 rating decisions do not contain any 
error that compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  See Fugo, supra.  Specifically, 
the Board concludes that the May 1996 and May 1999 rating 
decisions were reasonably supported by the evidence of record 
at that time and was consistent with the laws and regulations 
then in effect.  

At the time of both decisions, the Veteran's service 
treatment and personnel records as well as his post-service 
VA treatment records were considered in evaluating his 
claims.  As correctly noted by the RO in both decisions, the 
Veteran's service treatment records were negative for any 
complaints, treatment, or diagnoses of a psychiatric 
disorder.  Also of record were the Veteran's service 
personnel records, to include his DD Form 214.  Such reflect 
that he served in Vietnam for over eleven months and his 
military occupational specialty was medical specialist.  His 
service personnel records also show receipt of various 
awards; however, none denote combat.

Moreover, as noted by the RO in the May 1996 rating decision, 
VA treatment records revealed that the Veteran appeared to 
have symptoms related to PTSD, including nightmares, 
insomnia, and depression, but no actual diagnosis of the 
disorder was shown.  Rather, the only psychiatric diagnoses 
of record were alcohol dependence and major depression.  The 
Board also notes that the records reflect that the Veteran 
was seen for an initial PTSD screening, but such process was 
halted at the Veteran's request.  He was referred to the 
Mental Health Clinic and, as discussed previously, the only 
psychiatric diagnoses rendered were alcohol dependence and 
major depression.  

The RO attempted to obtain information regarding the 
Veteran's stressors and to schedule a VA examination in order 
to determine if he, in fact, had a diagnosis of PTSD and 
whether such was related to any in-service stressor.  
However, as the RO noted in the May 1996 rating decision, the 
Veteran failed to respond to an April 1995 letter requesting 
information regarding in-service stressors and failed to 
report for VA examinations scheduled in May 1995 and March 
1996.  Additionally, in the May 1999 rating decision, it was 
noted that the Veteran failed to respond to a December 1998 
letter requesting new and material evidence to reopen his 
claim for PTSD.  As the Court stated in Wood v. Derwinski, 
"[t]he duty to assist is not always a one-way street.  If a 
Veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence." 1 Vet. App. 
190, 193, reconsidered, 1 Vet. App. 406 (1991); see also 
Wamhoff v. Brown, 8 Vet. App. 517 (1996).  Even so, to the 
extent that the RO was in any way deficient in assisting the 
Veteran in the development of his claims, the Board 
emphasizes that the Court has held that the failure to 
fulfill the duty to assist does not constitute CUE.  See 
Crippen; Caffrey, supra.    

Moreover, the Board finds that there is no evidence that the 
May 1996 and May 1999 rating decisions contain CUE.  At the 
time of both decisions, there was no evidence that the 
Veteran had a clear diagnosis of PTSD, participated in 
combat, or had a verified in-service stressor.  Under the 
laws and regulations in effect at the time of both decisions, 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the Veteran engaged 
in combat or that the Veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f) (1995).

Therefore, the Board finds that the May 1996 and May 1999 
rating decisions were reasonably supported by the evidence of 
record at the time they were promulgated and were consistent 
with the laws and regulations then in effect.  There is no 
evidence that the correct facts, as they were known at the 
time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  See Russell, supra.   Moreover, there is no 
indication that there was any error in the May 1996 and May 
1999 rating decisions that compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  See Fugo, 
supra.  

To the extent that the Veteran may disagree with how the 
facts were weighed or evaluated by the RO in reaching its 
decisions in May 1996 and May 1999, the Board emphasizes that 
such disagreement with how the facts were weighed is 
insufficient to constitute CUE.  See Russell, Fugo, supra.  
The Board observes that the Veteran's remedy at that time was 
to appeal the May 1996 and May 1999 decisions to the Board.  
He did not do so and the Board may not now reweigh the facts 
as considered in May 1996 and May 1999.

For the foregoing reasons, the Board finds that the May 1996 
and May 1999 decisions were reasonably supported by the 
evidence of record and correctly applied the laws and 
regulations then in effect such that the decisions made were 
not clearly and unmistakably erroneous and revision or 
reversal is not warranted.  

After the issuance of the final May 1999 rating decision, VA 
received the Veteran's application to reopen his claim of 
entitlement to service connection for PTSD on October 23, 
2003.  Following the receipt of such application, service 
connection for PTSD was granted, effective October 23, 2003, 
in the November 2006 DRO decision.  

Under 38 C.F.R. § 3.400(q)(1)(ii), the effective date based 
on new and material evidence other than service department 
records received after the final disallowance is the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  Under 38 C.F.R. § 3.400(r), the 
effective date based on a reopened claim is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  See also 38 U.S.C.A. § 5110.

The effective date of an award of service connection is 
assigned not based on the date the Veteran claims the 
disability appeared or the date of the earliest medical 
evidence demonstrating the existence of such disability and a 
causal connection to service; rather, the effective date is 
assigned based on consideration of the date that the 
application upon which service connection was eventually 
awarded was received by VA.  See LaLonde v. West, 12 Vet. 
App. 377, 382-383 (1999).  

Therefore, based on the above-stated facts and regulations, 
the Board finds that the correct date for the grant of 
service connection for PTSD is October 23, 2003, the date the 
Veteran's application to reopen his claim of entitlement to 
service connection for PTSD was first received following the 
RO's final May 1999 denial.  See 38 C.F.R. § 3.400(q)(1)(ii); 
(r).  As such, the Veteran is not entitled to an earlier 
effective date and his claim must be denied.   


ORDER

An effective date prior to October 23, 2003, for the grant of 
service connection for PTSD, to include on the basis of CUE 
in May 1996 and May 1999 rating decisions, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


